 
Exhibit 10.14
 
 
 
 
STATE OF NEVADA
 
BARBARAK. CEGAVSKE
Secretary of State
JEFFERY LANDERFELT
Deputy Secretary
for Commercial Recordings
[ex10-14_002.jpg]
Commercial Recordings Division
202 N. Carson Street
Carson City, NV 89701-4201
Telephone (775) 684-5708
Fax (775) 684-7138
 
OFFICE OF THE
 
 
SECRETARY OF STATE
 
 
 
 
MEDICAN ENTERPRISES, INC.
 
Job:C20150213-0322
 
 
February 13, 2015
NV
 
 

Special Handling Instructions:
amendment filed and emailed 2/13/15 ajw
Charges
 
Description
Document Number
Filing Date/Time
Qty
Price
Amount
Amendment
20150067352-81
2/12/2015 4:26:30 PM
1
$475.00
$475.00
24 Hour Expedite
20150067352-81
2/12/2015 4:26:30 PM
1
$125.00
$125.00
Total
 
 
 
 
$600.00

Payments
 
Type
Description
Amount
Credit
005527|15021360461713
$600.00
Total
 
$600.00

Credit Balance: $0.00
 
 
Job Contents:
 
File Stamped Copy(s):
1

MEDICAN ENTERPRISES, INC.
NV

 

--------------------------------------------------------------------------------

 
 
 
 
 
      [ex10-14_003.jpg]
[ex10-14_004.jpg]
BARBARA K. CEGAVSKE
Filed in the office of
Document Number
Secretary of State
[ex10-14_005.jpg]
20150067352-81
202 North Carson Street
Barbara K. Cegavske
Filing Date and Time
Canson city, Nevada 89701-4201
Secretary of State
02/12/2015 4:26 PM
(775) 684-5708
State of Nevada
Entity Number
Website: www.nvsos.gov
 
C8634-1988

 
Certificate of Amendment
(PURSUANT TO NRS 78.385 AND 78.390)

 
 
 
use BLACK MX ONLY � DO NOT HIGHLIGHT
ABOVE SPACE IS FOR OFFICE USE ONLY

Certificate of Amendment to Articles off Incorporation
For Nevada Profit Corporations
(Pursuant to NRS 78.385 and 78.390 - After issuance of Stock)
1. Name of corporation:
Medican Enterprises, Inc.
2. The articles have been amended as follows: (provide article numbers, if
available)
The total authorized capital of the Company shall be 1,005,000,000, allocated as
follows:
1,000,000,000 shares of common stock, par value $.001
5,000,000 shares of preferred stock, par value $.001
3. The vote by which the stockholders holding shares in the corporation
entitling them to exercise at least a majority of the voting power, or such
greater proportion of the voting power as may be required in the case of a vote
by classes or series, or as may be required by the provisions of the articles of
Incorporation* have voted in favor of the amendment is:
 
 
 
31,515,624/60,111,408
 
 
4. Effective date and time of filling: (optional)
Date: February 16, 2015     Time: 12:01 AM
 
(must not be later than 90 days after the certificates is filed)
5. Signature: (required)
 

 
 
[ex10-14_001.jpg]
 
Signature of Officer

If any proposed amendment would after or change any preference or any relative
or other right given to any class or series of outstanding shares, then the
amendment must be approved by the vote, in addition to the affirmative vote
otherwise required, of the holders of shares representing a majority of the
voting power of each class or series affected by the amendment regardless in
limitations or restrictions on the voting power thereof.
IMPORTANT: Failure to include any of the above information and submit with the
proper fees may cause this filing to be rejected.
 
 
This form must be accompanied by appropriate fees.
Nevada secretary of state Amend Profit-After
 
revised: 1-5-16


 

--------------------------------------------------------------------------------

 